Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 (No.333-166953) pertaining to the Littelfuse, Inc. 401(k) Retirement and Savings Plan, of our report dated June29, 2011, with respect to the financial statements and supplemental schedule of the Littelfuse, Inc. 401(k) Retirement andSavings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP Chicago, Illinois June 29, 2011
